Citation Nr: 1224537	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for status post total right hip arthroplasty secondary to degenerative joint disease. 

2.  Entitlement to service connection for thrombophlebitis, left lower extremity.

3.  Entitlement to a compensable rating for thrombophlebitis, right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2008, jurisdiction was permanently transferred from the St. Petersburg, Florida RO to the Waco, Texas RO.

In March 2011, the Veteran testified at a Travel Board hearing in Waco, Texas, before a judge that is no longer with the Board.  A transcript of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In March 2011 the Veteran testified in a Travel Board hearing in St. Petersburg, Florida.  Unfortunately, the Judge that presided over that hearing is no longer employed by the Board.  

VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated in June 2012, the Veteran was notified of the judge's departure and of his options, and in June 2012 he responded that he wanted another hearing before a Veterans Law Judge at his local regional office.  Remand for scheduling of a new Travel Board hearing is thus warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing at his local RO, and provide adequate notice to the Veteran of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


